Title: To George Washington from Joseph Reed, 25 March 1780
From: Reed, Joseph
To: Washington, George


          
            In Council of Pennsylvania [Philadelphia]March 25 1780.
            Sir
          
          I have the Honour of inclosing you a Memorial from the Officers of Artillery in Col. Proctors Regiment: With the Proceeding of the Council thereupon. And am with great Respect & Regard Your Excellys most Obed. & very Hbble serv.
          
            Jos: Reed President
          
        